IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-56,883-12


                             IN RE LEROY HENDERSON, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
        CAUSE NOS. 763935-E AND 763936-F IN THE 263RD DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 263rd District Court of Harris County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the record(s) on such habeas

corpus application(s), submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                   -2-

Relator has not filed application(s) for a writ of habeas corpus in Harris County. Should the response

include an order designating issues, proof of the date the district attorney’s office was served with

the habeas application(s) shall also be submitted with the response. This application for leave to file

a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: August 6, 2014
Do not publish